UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

---- custumenenenenes x
UNITED STATES OF AMERICA, :
-against- | ORDER
FAROUK APPIEDU, et al., : 21 CR 88 (JSR)
Defendants. :
Rakoff, DJ:

Appiedu’s motion for an amendment of his bail conditions is GRANTED and his
conditions of release are modified only to the extent that he may attend weekly religious services
at the Andalusia Islamic Center located at 380 Walnut Street in Yonkers, New York. All of Mr.

Appiedu’s remaing conditions of release remain unaltered. A PP € df a ym ust pr veeed

Ayrectly_te ond €ngyn the Mosgul, ond he must nok: fy Pre-

T prof CMLES Tr oe odevice. reeovbl w Het, he oll Ceawe
It is SO ORDERED. Of pte. wf wht ho i, nel cet.

 
 

Dated: May 13, 2021

New York, New York
SI big TED 8. RAKOFF

 

 
